IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-72,045-03


                         IN RE DONALD WILLIAM PUGH, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                               CAUSE NO. 1210055-A
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed, on December 21, 2012, an

application for a writ of habeas corpus in the 248th District Court of Harris County, that more than

35 days have elapsed, and that the application has not yet been forwarded to this Court. The district

court entered an order designating issues on April 18, 2013.

       Respondent, the Judge of the 248th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall
                                                                                                -2-

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: September 17, 2014
Do not publish